Citation Nr: 1640101	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  06-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cold injury residuals of the right lower extremity prior to June 5, 2010, and to a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for cold injury residuals of the left lower extremity prior to June 10, 2005, and to a rating in excess of 10 percent thereafter.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected cold injury residuals of the lower extremities. 

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected cold injury residuals of the lower extremities. 

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges that the Veteran did not formally perfect an appeal on the TDIU claim.  However, the Board finds that this issue is properly before it for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2009.  This case was previously before the Board in September 2009, May 2011, and June 2013.  In September 2009, the Board remanded the case for further development.  Thereafter, in May 2011, the Board denied the claims of service connection for bilateral knee disabilities and peripheral neuropathy of the bilateral lower extremities.  Further, the Board noted in the Introduction that a February 2011 rating decision's grant of service connection for cold injury residuals of the right and left lower extremities represented a complete award of the benefits sought with respect to the cold injury residuals and were no longer on appeal.

The Veteran appealed the Board's May 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By a November 2012 memorandum decision, the Court affirmed the Board's denial of service connection for peripheral neuropathy of the lower extremities; and vacated the Board's denial of service connection for bilateral knee disabilities, as well as the Board's determination that the February 2011 rating decision's grant of service connection for cold injury residuals of the lower extremities represented a complete award of the benefits sought on appeal.  These claims were remanded to the Board for compliance with the directives of the Court's memorandum decision.

In June 2013, the Board remanded the case for further development to include new examination(s) and opinions.  The case has now been returned for additional appellate consideration.  As a preliminary matter, the Board finds that the June 2013 remand directives have been substantially accomplished, and a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the TDIU claim.  Accordingly, this issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was established for cold injury residuals of the right foot from June 10, 2005; and for cold injury residuals of the left foot from February 6, 2005.

2.  The competent and credible evidence of record reflects the cold injury residuals of both feet have been manifested by pain, numbness, cold sensitivity, X-ray abnormalities such as osteoarthritis, and nail abnormalities throughout the pendency of this case.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's right knee disability was incurred in or otherwise the result of her active service, or as secondary to a service-connected disability.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's left knee disability was incurred in or otherwise the result of her active service, or as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent from June 10, 2005, for cold injury residuals of the right foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2015).

2.  The criteria for a rating of 30 percent from February 6, 2005, for cold injury residuals of the left foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2015).

3.  The criteria for a grant of service connection for a right knee disability are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for a grant of service connection for a left knee disability are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's appeal regarding her cold injury residuals of the feet originates from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify regarding these claims is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also notes that the Veteran was provided adequate notification via multiple correspondence, to include letters dated in July 2005, April 2013, and December 2015.  In pertinent part, these letters informed the Veteran of what was necessary to substantiate her current appellate claims, what information and evidence she must submit, and what information and evidence will be obtained by VA.  Therefore, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, to include at the July 2009 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified outstanding evidence which shows symptoms for her cold injury residuals that is not reflected by the evidence already of record; or which relates the etiology of her knee disabilities to service or as secondary to a service-connected disability.  Moreover, she was accorded VA medical examinations regarding this case in June 2010 and August 2014.  VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not contested the qualifications of the VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The Board acknowledges that the Court's November 2012 memorandum decision essentially found the June 2010 VA examination to be inadequate.  However, as discussed in greater detail below, those deficiencies appear to have been corrected by the more recent August 2014 VA examination.  Moreover, no inaccuracies or prejudice is otherwise demonstrated regarding the August 2014 VA examination, nor has the Veteran reported her service-connected cold injury residuals have increased in severity since that examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned July 2009 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the Veteran's appellate claims, and asked questions to clarify her contentions.  Moreover, the Veteran, through her testimony and other statements of record, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Finally, neither the Veteran nor her attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis - Cold Injury

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 7122, cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity are rated 10 percent disabling.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 20 percent disabling.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 30 percent disabling.  38 C.F.R. § 4.104.

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be rated separately and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  Id. 

As already noted, this appeal is from a disagreement with the initial ratings assigned for the cold injury residuals of the feet.  Service connection was established for cold injury residuals of the right foot from June 10, 2005; and for cold injury residuals of the left foot from February 6, 2005.  Therefore, this decision must focus upon this period.

The Board notes that the Veteran has had recurrent bilateral foot pain during the pendency of this case, which she has variously described as burning and stinging.  She has also reported cramping, swelling, and numbness; and has submitted lay statements in support of such symptomatology from family, friends, and co-workers in 2009.  Various medical records also note symptomatology such as bilateral foot pain, to include records dated in April 2007, July 2009, April 2010, and June 2011.  In addition, the August 2014 VA examiner found that the cold injury residuals included arthralgia, numbness, and cold sensitivity.  Therefore, it appears the Veteran is entitled to at least a 10 percent rating under Diagnostic Code 7122 for both lower extremities.

The Board further notes that the record demonstrates the Veteran has X-ray abnormalities of both feet such as osteoarthritis during this case.  In pertinent part, there is X-ray evidence on both the June 2010 and August 2014 VA examinations, and the August 2014 VA examiner explicitly listed osteoarthritis as a residual of the cold injury.  Granted, that examiner also found that there were other factors which contributed to the Veteran's development of osteoarthritis of the feet, and it was estimated that the cold injury accounted for approximately 25 percent of that development.  Nevertheless, as osteoarthritis is due at least in part to the service-connected col injury, the Board finds it should be taken into account when determining the appropriate schedular rating.  Further, the August 2014 VA examiner identified other X-ray abnormalities due to the cold injuries.  Specifically, in a September 2014 addendum the examiner identified cold injury residuals included X-ray findings of distal tuft findings of toes 2 through 5 consistent with cold injury.  Based upon these X-ray abnormalities, the Board finds that the Veteran is entitled to at least a 20 percent rating for the cold injury residuals of both feet; which includes the period prior to June 5, 2010, for the right foot, and from June 10, 2005, for the left foot.

The Veteran's attorney contended in a December 2015 statement that her cold injury residuals of both feet were manifested by locally impaired sensation.  The attorney stated that impaired sensation is considered the absence of sensation or replacement of typical sensation with different ones.  Although there is evidence of loss of feeling in the record, it is not clear to what extent such complaints are separate and distinct from the already recognized bilateral foot numbness.  In fact, the Veteran's attorney acknowledges that absence of or replacement with sensation include numbness, pain, tingling and weakness.  As such symptoms are already listed separately under Diagnostic Code 7122, it is not clear whether the Veteran actually has locally impaired sensation.  

In any event, the Board notes that regardless of whether the Veteran does have locally impaired sensation of the feet, there is competent and credible evidence of nail abnormalities.  Granted, the August 2014 VA examination stated that physical examination was negative for nail abnormalities, as well as hyperhidrosis, color changes, and tissue loss.  However, at the prior June 2010 VA examination the Veteran reported "disturbances of nail growth."  Further, her statement was such that it appears this was a recurrent problem.  The Board notes that the Veteran is competent to describe such symptomatology as it is capable of lay observation.  See Jandreau, supra.  Moreover, the June 2010 VA examination does not explicitly refute this contention, and nothing in the record causes the Board to doubt the Veteran's credibility on this matter.  The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran, to include degree of disability.  See 38 C.F.R. §§ 3.102, 4.3.

In view of the foregoing, the Board finds that in addition to pain, numbness, and cold sensitivity, the Veteran has at least 2 of the requisite residuals that warrant a 30 percent rating under Diagnostic Code 7122.  The Board finds that this rating should be from the initial grant of service connection, which is June 10, 2005, for the right foot and February 6, 2005, for the left foot.  Further, even if the Board were to find the Veteran does have locally impaired sensation as contended in the December 2015 attorney statement, she would still be entitled to a rating of no more than 30 percent under Diagnostic Code 7122 as it is the maximum rating available.

In making the above determination, the Board notes that the Veteran also experiences impairment of her feet due to service-connected bilateral pes planus, as well as nonservice-connected right ankle fracture residuals.  Nevertheless, there is competent medical evidence, including the findings of the August 2014 VA examination, which reflects that symptoms of arthralgia, numbness, cold sensitivity, and osteoarthritis are due to the cold injury residuals.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the disturbances of nail growth were due to the cold injury residuals, particularly as no such symptomatology is associated with pes planus under the applicable Diagnostic Code 5276; nor is there any evidence it is associated with the right ankle.

The Board notes that the Court held in its November 2012 memorandum decision that remand was required for it to adequately address which symptoms were used to support evaluations the Veteran is currently receiving under Diagnostic Code 7122 and whether the Veteran is entitled to a separate rating for arthritis in both feet pursuant to Diagnostic Code 5003, or for any other disability that the residual effect of cold injury not currently part of the evaluation under Diagnostic Code 7122.  Here, the X-ray findings of osteoarthritis were used to support the 30 percent rating for both feet, and are explicitly included as part of schedular criteria.  Therefore, a separate rating for arthritis of the feet is not warranted.

The Court also found in its November 2012 memorandum decision that the June 2010 VA medical examination for the cold injury residuals claim was inadequate and not in compliance with the Board's September 2009 remand directives.  The Court noted that the Board's remand directed that all indicated tests must be performed and all findings reported in detail.  The Court stated that a consulting neurologist in May 2010 noted that the "[v]ascular studies (Ultrasound and Doppler studies) [should be performed] to rule out [deep vein thrombosis.]"  Although these tests were indicated, they were never performed.

The Board acknowledges that vascular studies were not performed to rule out deep vein thrombosis on the August 2014 VA examination, and the Veteran's attorney contended in a December 2015 statement that it was inadequate as result thereof.  However, the August 2014 VA examiner opined that vascular studies were not necessary to rule out deep vein thrombosis in this case.  In support of this opinion, the VA examiner stated the May 2010 neurologist did not have access to the prior findings of the old 2002 right ankle injury and subsequent Doppler findings.  The VA examiner summarized pertinent findings from these records, and stated the Veteran has had 2 previous vascular Doppler ultrasounds which were done for the purposes of a non-service-connected right ankle swelling and found to be normal.  Therefore, the VA examiner did not see a reason why the vascular study should have to be repeated a third time in light of the same symptoms and no new findings. 

The Board observes that the August 2014 VA examiner accurately summarized the aforementioned records pertaining to the Veteran's 2002 right ankle fracture and Doppler ultrasounds.  Further, no competent medical evidence is of record which refutes the VA examiner's opinion on this matter that no additional testing was necessary to rule-out deep vein thrombosis.  Therefore, the Board finds that no such testing is necessary in this case, and that the preponderance of the competent medical and other evidence of record is against a finding the Veteran has deep vein thrombosis due to her service-connected cold injury residuals.

No other cold injury residuals are demonstrated by the record so as to warrant a separate rating pursuant to Note (1) of Diagnostic Code 7122.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the symptomatology of the Veteran's cold injury residuals of the right and left foot.  As discussed above, this disability is manifested by pain/arthralgia, numbness, cold sensitivity, abnormal X-ray findings to include osteoarthritis, nail abnormalities, as well as the contention of locally impaired sensation.  Such pathology is explicitly contemplated by the rating criteria.  Thus, the rating criteria are adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Legal Criteria and Analysis - Knee Disabilities

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Initially, the Board notes the Veteran's service treatment records contain no entries showing treatment for or a diagnosis of a knee disability during her active service.  Although there is post-service evidence of arthritis/degenerative joint disease of both knees, the first competent medical evidence of such was years after service.  Therefore, she is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).

The Board further notes the Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against a service connection claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition). In addition, it does not appear the Veteran contends her current bilateral knee disabilities were incurred in or otherwise the result of her active service.  Rather, she has contended, in essence, that the knee disabilities are secondary to her cold injury residuals of the feet.  As she is also service connected for bilateral pes planus, the Board finds this disability should also be taken into account on the matter of secondary service connection.

In regard to the Veteran's contentions, the Board finds that the affect one disability has upon another involves complex medical issues, and generally requires competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

The Board notes that while the record reflects the Veteran has worked in a hospital, she testified at her July 2009 hearing she was not a nurse and that her job involved registering patients' insurance information.  Transcript p. 8.  Nothing in the record otherwise reflects she has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board also notes that the only competent medical evidence to explicitly address the etiology of the Veteran's contention of secondary service connection are opinions expressed by the June 2010 and August 2014 VA examiners, which are against the claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already found that the VA examiners are presumed qualified to provide competent medical evidence.  Further, both were familiar with the Veteran's history from review of the VA claims folder.  Neither of their opinions were expressed in speculative or equivocal language.

The June 2010 VA examiner found that the Veteran's degenerative joint disease of both knees was unrelated to her military service and not related to her cold injury residuals.  Nevertheless, as already noted, the Court found in its November 2012 memorandum decision that this opinion was not adequate for resolution of this case.  In essence, the Court found that the June 2010 VA examination did not address the issue of secondary aggravation as required by Allen, supra.

The subsequent August 2014 VA examiner, however, did address the issue of secondary aggravation.  Specifically, the examiner opined it was less likely than not that any current disability of either knee was incurred in or otherwise the result of active duty service; and it was less likely than not that the Veteran's mild bilateral degenerative joint disease of the knees was caused by or aggravated by her service connected cold injury residuals of the lower extremities and/or bilateral pes planus.  The examiner provided rationale in support of these opinions which included reference to pertinent medical findings of record, and opined that the knee disabilities were more likely due to risk factors of age, obesity and female sex.  In a September 2015 addendum, the August 2014 VA examiner indicated that it was less likely than not the Veteran's knee disabilities were less likely than not incurred in or caused by service nor was it a progression of the reports of knee pain during service; and was less likely than not the knee disabilities were less likely than not caused or aggravated by gait impairment due to cold weather injuries of the feet.  The examiner again cited pertinent medical findings, and also summarized the supporting lay statements.  Moreover, the examiner stated that pertinent medical findings did not support aggravation of the normal progression of degenerative joint disease.

In summary, the August 2014 VA examiner provided competent medical opinions against the Veteran's current knee disabilities being directly related to service, or as secondary to service-connected disability to include on the basis of aggravation; the examiner was familiar with the Veteran's medical history; the opinions were not expressed in speculative or equivocal language; and were supported by stated rationale which included reference to pertinent evidence of record.  Further, no competent medical evidence is of record which explicitly refutes the opinions of this VA examiner on this matter.  Accordingly, the Board finds this evidence to be adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds preponderance of the competent medical and other evidence of record is against a finding the Veteran's right and/or left knee disability was incurred in or otherwise the result of her active service, or as secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.



ORDER

A rating of 30 percent from June 10, 2005, for cold injury residuals of the right foot is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating of 30 percent from February 6, 2005, for cold injury residuals of the left foot is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for a right knee disability is denied, to include as secondary to a service-connected disability.

Service connection for a left knee disability is denied, to include as secondary to a service-connected disability.


REMAND

The Veteran has provided evidence indicating difficulty performing substantially gainful employment, particularly duties that involve prolonged standing and walking.  Such impairment would appear to encompass her service-connected cold injury residuals of both feet, as well as her service-connected bilateral pes planus.  Service connection is also in effect for a mood disorder and her service-connected disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2015).  The Board notes that while the Veteran was sent correspondence in December 2015 that included an explanation of the evidence necessary to substantiate a TDIU claim, it does not appear this issue was formally adjudicated or developed below.  In pertinent part, it does not appear she was provided with a VA Form 21-8940 (application for increased compensation based on unemployability).  This form requests information regarding the Veteran's occupational and educational history, which is necessary to determine entitlement to TDIU.  As such, a remand is required to provide the Veteran with this Form, or for her to submit equivalent information, as well as any other development deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 (application for increased compensation based on unemployability).  She should be provided with a reasonable period of time to submit this Form or its equivalent information.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact her service-connected disabilities have on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completing any additional development deemed necessary, adjudicate the issue of entitlement to a TDIU in light of the pertinent evidence of record.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the pertinent evidence, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


